DETAILED ACTION
1.	This action is responsive to the communication filed on December 13, 2018.  Claims 1-20 are pending.  At this time, claims 1-20 are being restricted.
Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions.
Election/Restrictions
3.	This application contains claims directed to the following patentably distinct species:
Species 1:	Figure 2 associates with claims 1-17
Species 2:	Figures 4 and 6 associates with claims 18-20
4.	The species are independent or distinct because each of the various disclosed species details a mutual exclusive characteristic of: 
i.	An acoustic detector, comprising: an acoustic transducer to be coupled to a solid medium, wherein the acoustic transducer is configured to generate an electrical signal in response to acoustic waves propagating through the solid medium; an analog-to-digital converter coupled to the acoustic transducer to convert the electrical signal into digital acoustic data; an encryption module coupled to encrypt the digital acoustic data to generate encrypted acoustic data; and a wireless communication interface coupled to transmit the encrypted acoustic data via one or more radio access technologies (RATs).
ii.	An acoustic processing hub, comprising: at least one processor; at least one memory coupled to the at least one processor, the at least one memory having instructions stored therein, which when executed by the at least one processor, direct the acoustic processing hub to: receive a first encrypted acoustic data wirelessly transmitted by a first acoustic detector; receive a second encrypted acoustic data wirelessly transmitted by a second acoustic detector; resolve the first encrypted acoustic data and the second encrypted acoustic data into single acoustic data; and forward the single acoustic data to a computing device.

6.	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
7.	There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
8.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
9.	The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
10.	Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the 
11.	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
12.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanhnga B. Truong whose telephone number is 571-272-3858. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached at 571-272-8878.  The fax and phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



Primary Examiner, Art Unit 2498                                                                                                                                                                                                                                                                                                                                                                                                            
March 8, 2020